Citation Nr: 1443159	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  12-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.  

2.  Entitlement to an initial rating in excess of 10 percent for a headache disorder.

3.  Entitlement to an initial compensable rating for acne vulgaris.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals documents that are either not pertinent to the present appeal or duplicative of documents currently contained within the physical claims file.

The Board notes that two issues that were originally on appeal, entitlement to a total rating for seizures and entitlement to service connection for depression are not on appeal.  Both issues were granted in 2012 and 2013 rating decisions.  Accordingly, they are not addressed herein.

The issue of entitlement to an increased evaluation for acne vulgaris is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


 
FINDINGS OF FACT

1.  The Veteran's headaches are more approximately manifested by stress headaches with prostrating attacks averaging one every two months; the headaches are not manifested by prostrating attacks occurring on average once a month.  

2.  The Veteran's GERD is more approximately manifested by chest pain, recurrent epigastric distress, dysphagia, and arm pain; GERD is not manifested by epigastric distress, dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that produces considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for migraines have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Codes 7399-7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, service connection was granted in a 2008 rating decision from which the Veteran appealed.  Section 5103(a) notice, therefore, is no longer required.  Additionally, the Veteran has made no assertions of prejudicial notice.  Accordingly, VA's duty to notify has been satisfied. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although Social Security Administration (SSA) records were requested, the response was that there was no medical evidence on file.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in November 2007, October 2012, and December 2012 that are determined to adequate for adjudication purposes as they are based on a review of the record, a physical examination of the Veteran, and application of the relevant rating criteria.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28; Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Headaches

The Veteran's 10 percent evaluation contemplates migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Veteran underwent a VA general medical examination in November 2007.  The Veteran reported stress headaches since service.  He stated that they were steady and feel like a band around his head and occur anywhere from daily to once per month. They are stress related.  He noted that ibuprofen helps for relief.

In a January 2008 treatment note, the Veteran denied frequent headaches.  In April 2008, the Veteran complained of a frontal headache in the context of hitting his forehead during a seizure.  In his June 2008 notice of disagreement, the Veteran stated that he suffers from weekly, sometimes daily, headaches, which range from a slight dull ache to a throbbing pain of prostrating severity which requires him to rest for several hours. 

In a May 2009 treatment note, the Veteran reported dizziness, headaches, and fatigue.  At the subsequent May 2009 VA neurology examination, headaches were noted as a side effect of the Veteran's epilepsy medication.  The Veteran filed an August 2009 statement, in which he alleged that he was experiencing severe headaches on a daily basis for the prior three weeks.  

A VA examination was conducted in December 2012.  The Veteran reported headaches with pain on both sides of his head and sensitivity to light.  The pain typically lasts 10 to 20 minutes, rarely up to one to two hours.  The examiner noted the Veteran did not have characteristic prostrating attacks of migraine headache pain, but did have prostrating attacks of non-migraine headache pain less than once every two months.  The examiner also found that the Veteran did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  The Veteran further stated that he is able to work through most of his headaches and with rare exception, he tries not to let his headaches disrupt his daily routine.  He has a particularly bad headache approximately once per year.

The Veteran's headaches do not meet the criteria for a rating in excess of 10 percent. The Veteran has provided competent and credible evidence of continual headaches that are rarely prostrating, although they range in severity from a dull ache to much more severe.  Additionally, the 2012 examiner made similar findings, determining that the headaches were prostrating on average, less than once every two months.  Additionally, the evidence of record does not show, and the Veteran does not assert, that the headaches have caused economic impairment.  Therefore, the Board must deny the claim for an increased initial rating for migraine headaches.  NO other diagnostic code is applicable to the Veteran's headaches and would provide a higher evaluation.  See 38 C.F.R. § 4.124a (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

GERD

The Veteran contends that he is entitled to a higher evaluation for his service-connected GERD, which is currently assigned a 10 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, this evaluation assigned indicates that the disability was rated as analogous to hiatal hernia.

Thus, the Veteran's 10 percent evaluation for GERD contemplates hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The Veteran underwent a VA general medical examination in November 2007.  He reported having a sharp, crushing pain in his precordium. He also stated that he feels that pills get stuck in his throat and he has to drink copious amounts of water to get them down.  He has one to two bowel movements per day, often causing him to wake in the middle of the night.  He denied problems with diarrhea, hemorrhoids, hernia, hepatitis, jaundice, or fat food intolerance.  A physical examination of his abdomen revealed slight tenderness in the epigastrium.  The examiner diagnosed GERD.  

In a January 2008 VA record, the Veteran reported heartburn, and denied problems with nausea, vomiting, diarrhea, and constipation.  In a June 2008 statement, the Veteran reported problems with heartburn, difficulty with swallowing, pain with swallowing, acid reflux, and pain in his shoulder and chest.  An August 2008 VA treatment record showed the Veteran had a three to four month history of fatigue, decreased appetite, and a 10 pound weight loss.  He denied abdominal pain.  Records indicate these symptoms may be due to his seizure medication.  

At the December 2012 VA examination, the examiner noted diagnoses of GERD and hiatal hernia.  The examiner also noted that a review of the records indicated occasional episodes of difficulty swallowing.  The Veteran reported dysphagia, reflux, and substernal arm and shoulder pain.  He denied taking continuous medication for his symptoms.  The examiner concluded that the disorder did not impact the Veteran's ability to work.  

The Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for GERD.  The Veteran has provided competent and credible evidence of pyrosis, reflux, dysphagia, and arm and shoulder pain.  The other evidence of record does not demonstrate regurgitation.  The Veteran's own reports do not indicate recurrent epigastric distress in addition to pyrosis and reflux; he has denied nausea, vomiting, or abdominal pain.  Furthermore, there is no considerable impairment of health.  Although it appears the Veteran lost 10 pounds in 2008, nothing linked this to GERD, and the 2012 examiner did not note any such finding.  Based on the foregoing, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's GERD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

Extraschedular ratings

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's headaches or GERD are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. This is because the migraine and GERD diagnostic codes address the frequency and severity of the Veteran's symptoms, including headaches, prostrating attacks of headaches, difficulty swallowing, heartburn, epigastric distress, arm and shoulder pain, and impairment of health.  Also as discussed above, there are higher ratings available for headaches and GERD under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations. 

Moreover, the Board notes that the Veteran has not been shown to have marked interference with employment or frequent periods of hospitalization due to his disabilities. Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An initial rating in excess of 10 percent for headaches is denied.

An initial rating in excess of 10 percent for GERD is denied.


REMAND

A remand is necessary for an adequate examination of the Veteran's acne. The Veteran seeks a compensable rating for his service-connected acne. His disability has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7828, which provides, in part, that the disability can be rated based upon scarring. While he had a VA examination in December 2012, the examiner did not note whether there was any scarring and if so, if the scarring was deep, unstable, painful, the size of the scar, or if the scarring caused limitation of movement or function of the affected body part.  

The Board, therefore, must return this examination report as being inadequate for rating purposes. 38 C.F.R. § 4.2; see generally Hampton v. Gober, 10 Vet. App. 481 (1997) (a VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist). Thus on remand, a new examination must be scheduled to determine the current severity of the service-connected acne and residual scarring.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records and associate them with the claims file.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the severity of his service-connected acne. The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should indicate all current symptoms of the disability including the condition of all residual scarring, to include instability, superficiality, pain, size, and effect on movement or function of the relevant body part. 

3. Then, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


